        Case 1:20-cv-03871-GHW-SDA Document 78 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       6/14/2021
    Samantha Siva Kumaran,

                                  Plaintiff,
                                                                   1:20-cv-03871 (GHW) (SDA)
                      -against-
                                                                   AMENDED ORDER
    Vision Financial Markets, LLC,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

          It is hereby Ordered that the motion by Nefertiti Asset Management, LLC (“NAM”) and

Nefertiti Holding Corporation (“NHC”) to intervene (ECF No. 60) is GRANTED ON CONSENT. (See

4/30/2021 Order, ECF No. 69.)

          Having reviewed Plaintiff Kumaran’s letter regarding the filing of a Second Amended

Complaint (“SAC”) (ECF No. 70) and Defendants’ response (ECF No. 71), it is further Ordered that

Plaintiffs must comply with the Court’s April 30, 2021 Order, which requires, inter alia, each

Plaintiff to sign the forthcoming SAC with respect to the allegations made by her/it. 1 (Order, ECF

No. 69.) The SAC shall clearly state which claims are being brought by which Plaintiff(s). As the

Court previously has held, Kumaran herself lacks standing to file the pleading on behalf of the




1
 Kumaran’s argument that the Court erroneously struck the pleading filed at ECF Nos. 55 is without merit.
While Kumaran previously had been granted leave to amend (see ECF No. 14), on January 26, 2021, after
NRCM was added as a party, the Court ordered Kumaran and NRCM to file a Second Amended Complaint
adding NRCM as a plaintiff. (1/26/2021 Order, ECF No. 44.) Instead, between March 15, 2021 and April 1,
2021, Kumaran filed her own amended pleadings and NRCM and NAM (which was not yet a party to this
action) filed additional pleadings. (See ECF Nos. 48, 49, 50, 55, 56.) As the Court explained during the April
30, 2021 telephone conference, Plaintiffs must file a single pleading. Accordingly, the Court struck the
prior pleadings and set the current July 31, 2021 deadline for Plaintiffs to file a single SAC. (4/30/2021
Order, ECF No. 69.)
      Case 1:20-cv-03871-GHW-SDA Document 78 Filed 06/14/21 Page 2 of 2




other Plaintiffs. (See, e.g., 8/20/2020 Order ECF No. 13 (dismissing claims brought by Kumaran

on behalf of other entities).)

       The Clerk of Court is respectfully requested to mail a copy of this Order to pro se

Defendant Villa. In addition, a copy of this Order will be emailed to Defendant Villa by Chambers.

SO ORDERED.

DATED:         New York, New York
               June 14, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge




                                                2
